DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SUH (US 20050093435).
Regarding claim 7, SUH discloses a display device, comprising: 
a base layer (elements 100, 150, 300, 400, 500, 250, 410, 430 and 350, see fig 4, para 36) including a thin film transistor (TFT formed by 250, 410, 430 and 350, see fig 4, para 36); 
a pixel definition layer (fig 4, 570, para 29) disposed on the base layer and defined therein an opening (opening in 570 to expose the first electrode 550, see fig 4, para 29) and including a light blocking material (570 is made of a material that is capable of blocking some light, see para 29);
 first, second, and third organic light emitting elements (LEDs including 550, 600 and 650 in the R, G and B regions, see fig 4, para 30) disposed on the base layer, each of the first, second, and third organic light emitting elements including a first electrode (fig 4, 550, para 30) exposed in the opening, a 
an encapsulation member (670, 710R, 710G, 710B and 800, see fig 4, para 30) comprising: 
a first inorganic layer covering the first, second, and third organic light emitting elements (fig 4, 670, para 30); 
a second inorganic layer (fig 4, 670, para 30) disposed on the first inorganic layer; 
a first color conversion pattern (Fig 4, 700R, para 32) disposed between the first and second inorganic layers and overlapping the first organic light emitting element; 
a second color conversion pattern (fig 4, 700r, para 34) spaced apart from the first color conversion pattern, disposed between the first and second inorganic layers, and overlapping the second organic light emitting element; and 
a light transmitting pattern (fig 4, 700B, para 34) spaced apart from the first and second color conversion patterns, disposed between the first and second inorganic layers, and overlapping the third organic light emitting element; and 
a color filter member (member comprising 710r, 710g and 710b, see fig 4, para 34) disposed on the encapsulation member, the color filter member comprising a first color pattern (fig 4, 710r, para 34), a second color pattern (fig 4, 710g, para 34), and a third color filter pattern (fig 4, 710b, para 34) configured to transmit light having different colors from each other and overlapping the first color conversion pattern, the second color conversion pattern, and the light transmitting pattern, respectively (see fig 4, para 34), 
wherein a thickness of each of the first color conversion pattern, the second color conversion pattern, and light transmitting pattern disposed in the opening is greater than a thickness of each of first color conversion pattern, the second color conversion pattern, and the light transmitting pattern disposed outside the opening (the thickness of each CCM 700 tapers to nothing at the end portions .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUH (US 20050093435) in view of SONG (US 20160247862).
Regarding claim 21, SUH discloses the display device of claim 7,
SUH fails to explicitly disclose a device, wherein a thickness of the pixel definition layer measured from the base layer is in a range of about 3 microns to about 10 microns.
SONG discloses a device, wherein a thickness of the pixel definition layer measured from the base layer is in a range of about 3 microns to about 10 microns (the height of the pixel definition layer can be 5 microns, see para 26).
SUH and SONG are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SUH with the specific layer thickness of SONG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SUH with the specific layer thickness of SONG in order to improve the light emitting performance (see SONG para 4).  
Allowable Subject Matter
Claims 1-6, 8-13 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest, singularly or in combination, at least a display device comprising  at least first and second light emitting elements located in openings in a pixel definition layer; an encapsulation member comprising a first inorganic layer, a first color conversion layer overlapping with the first light emitting element, a second color conversion layer overlapping with the second light emitting element, and a second inorganic layer, wherein the light emitting elements are between and directly contact the first and second inorganic layer; a filter member comprising a first color pattern overlapping the first color conversion layer and a second color pattern overlapping the second color conversion layer, wherein the first and second color patterns have different colors; and a light blocking pattern disposed between the first and second color conversion patterns which contacts any one of the first inorganic layer and the second inorganic layer in a gap region between the first and second color conversion patterns as claimed in claims 1 and 9.  This represents the main difference between the prior art of record and the applicant’s invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811